Citation Nr: 1444067	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION


The Veteran served on active duty from September 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable disability rating, effective December 8, 2004.  The Veteran seeks an increased rating.  See Claim, July 2008.

As an aside, the Board acknowledges a few records from the Social Security Administration (SSA) were associated with the claims file, but they indicate that the Veteran filed for disability benefits based on conditions other than his hearing loss.

The Veteran was last provided with a VA examination in August 2008.  The Veteran has submitted several private audiological testing records dated since the last VA examination that reflect increased pure tone thresholds bilaterally.  The Veteran also asserts that his hearing has worsened since the last VA examination.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to ascertain the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to address the current severity of his service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The claims file must be made available to the examiner for review.

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should provide information concerning the functional impairment that results from the Veteran's bilateral hearing loss that may affect his daily activities.  

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



